Citation Nr: 9929766	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  98-12 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to March 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs.  The veteran's Notice of Disagreement was received 
in June 1998, and the RO issued the Statement of the Case in 
July 1998.  The veteran then filed his substantive appeal in 
July 1998.  The veteran testified before the undersigned 
member of the Board at a personal hearing conducted at the RO 
in June 1999. 

At the June 1999 hearing, the veteran presented contentions 
pertinent to a claim of entitlement to service connection for 
right ankle disability which had previously been denied by 
the RO.  In June 1999, the RO notified the veteran that a 
prior denial of this benefit was final as a timely notice of 
disagreement had not been received.  The RO further 
determined that no new and material evidence had been 
received to reopen the claim.  The record does not show that 
an appeal has been initiated and completed from the RO's June 
1999 rating decision, and the right ankle disability issue is 
therefore not in appellate status at this time. 


FINDINGS OF FACT

1.  By rating decision in December 1994, entitlement to 
service connection for right knee disability was denied.  

2.  By rating decision in June 1995, additional evidence was 
considered and it was determined that entitlement to service 
connection for right knee disability was still not warranted; 
the veteran was notified of this determination and furnished 
notice of appellate rights and procedures, but he did not 
initiate an appeal by filing a notice of disagreement. 

3. Certain items of evidence received since the June 1995 
rating decision bear directly and substantially upon the 
matter under consideration, and are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.

4.  The record does not include medical evidence of a nexus 
between the veteran's current right knee disability and his 
period of active military service, nor does the record 
include medical evidence of a nexus between the veteran's 
current right knee disability and his service-connected left 
knee disability. 


CONCLUSIONS OF LAW

1.  The June 1995 rating decision denying entitlement to 
service connection for right knee disability is final.  
38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received subsequent to the June 1995 rating 
decision is new and material evidence, and the veteran's 
claim of entitlement to service connection for right knee 
disability has been reopened. 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  The veteran's claim of entitlement to service connection 
for right knee disability is not well-grounded.  38 U.S.C.A. 
§ 7105(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the claims file reveals that the veteran's claim 
of entitlement to service connection for his right knee 
disorder was denied by rating decision in December 1994.  
That rating decision was to the effect that there was no 
evidence of a right knee disorder in service or after, but 
that even if the disorder existed, service connection for the 
right knee disorder secondary to the left knee disorder was 
not warranted.  It appears that additional evidence was 
subsequently received and the veteran's claim reviewed.  
However, by rating decision in June 1995, it was determined 
that the earlier decision was not subject to revision.  See 
38 C.F.R. § 3.104(a).  The veteran was notified of the June 
1995 rating decision, but a notice of disagreement was not 
received to initiate an appeal.  Accordingly, the June 1995 
rating decision became final.  38 U.S.C.A. § 7105(c).  The 
veteran subsequently requested that his claim be reopened, 
and the RO denied his request by rating decision in June 
1998.  The present appeal ensued. 

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the claim will 
be reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108.  When a veteran seeks to reopen 
a final decision based on new and material evidence, a three-
step analysis must be applied.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Winters v. West, 12 Vet. App. 203 (1999); 
Elkins v. West, 12 Vet. App. 209 (1999).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA must determine whether the claim 
is well-grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence that was of record at the time of the June 1995 
rating decision included various service medical records, the 
report of a September 1993 VA examination, and records 
documenting hospitalization at a VA facility in May and June 
1995.  The veteran's service medical records included a copy 
of a Medical Board decision that found the veteran unfit for 
service due to left knee patellofemoral pain syndrome.  These 
records did not reveal complaint, treatment, or diagnosis of 
a right knee problem at that time.  None of the other service 
medical records documented right knee symptomatology.  The 
September 1991 VA examination was conducted in connection 
with a claim based, in part, on left knee disability (for 
which service connection has already been established).  The 
examination report did not document any right knee complaints 
or clinical findings.  The 1995 VA hospital report documented 
a surgical procedure on the right knee and recorded history 
to the effect that the veteran injured his right knee after 
stepping off a curb in September 1994.  

Evidence submitted since the June 1995 rating decision 
includes copies of certain service medical records from April 
1990 to January 1993, VA outpatient treatment records from 
November 1994 to January 1998, a hospital summary from May 
and June 1995, a VA examination report from April 1998, 
private medical records from June 1997 to August 1998 and 
from May 1998 to August 1998, and the veteran's June 1999 
testimony before the undersigned.

The veteran has submitted copies of certain service medical 
records in support of his claim.  Several of these records 
appear to refer to right knee complaints and findings during 
service.  However, what appear to be the same records which 
were received by VA from the National Personnel Records 
Center (NPRC) refer to left knee complaints and findings.  
The RO has noted in its determination that it appears that 
the service medical records submitted by the veteran may have 
been altered.  

However, the Board does not believe it necessary to address 
the question of whether such newly received service medical 
records may have been altered.  When considering whether 
evidence is new and material, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  Presuming these items of newly received evidence to 
be credible, it would appear that such evidence is so 
significant that the veteran's claim should be reopened.  
That is, the newly received evidence is new and material as 
defined by statute and pertinent caselaw, and the veteran's 
claim has been reopened.  

Next, the Board must determine whether the veteran's claim is 
well-grounded.  38 U.S.C.A. § 5107(a).  In order for a 
service connection claim to be well-grounded, there must be 
competent evidence:  i) of current disability (a medical 
diagnosis); ii) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and; iii) of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  Moreover, to the extent the veteran's claim 
is being advanced on the theory of secondary service 
connection under 38 C.F.R. § 3.310 and Allen v. Brown, 
7 Vet.App. 439 (1995), the Board also emphasizes that medical 
evidence of causation is also necessary to well-ground a 
secondary service connection claim.  See generally Reiber v. 
Brown, 7 Vet.App. 513 (1995).  Further, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such condition.  That evidence 
must be medical, unless it relates to a condition that may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

It appears from a review of the record and the veteran's June 
1999 testimony, that the veteran is advancing his claim on 
both a theory of direct incurrence and a theory of secondary 
service connection due to his already service-connected left 
knee disability.  With regard to both theories, the Board 
first finds that the record does include the necessary 
medical diagnosis of current right knee disability.  Further, 
regardless of the apparent discrepancy between the two 
versions of certain service medical records, the Board 
accepts the veteran's assertions regarding right knee 
symptoms and treatment during service as true for well-
grounded purposes.  

However, what appears to be lacking to well-ground the 
veteran's claim under either a direct or a secondary service 
connection theory is medical evidence linking his current 
right knee disability to his military service or to his 
service-connected left knee disability.  

With regard to the secondary service connection theory, a 
review of post-service medical reports reveals no suggestion 
or opinion that there is any relationship between the right 
knee disability and the veteran's service-connected left knee 
disability.  In fact, at the June 1999 personal hearing, the 
veteran appeared to testify that a doctor had not suggested 
any such relationship to him.  The Board therefore finds that 
the veteran's claim is not well-grounded to the extent it has 
been advanced on a secondary service connection basis. 

Looking to the veteran's claim as it has been advanced on a 
direct basis, the Board notes that even assuming that the 
service medical records submitted by the veteran are 
credible, the record still does not appear to include any 
medical evidence of a continuity of right knee symptoms from 
the reported treatment during service to establish a link to 
service.  In this regard, the Board finds it significant that 
medical records associated with the veteran's medical board 
proceeding in late January 1993 which involved his left 
shoulder and left knee are silent as to any right knee 
complaints, symptoms or clinical findings.  Moreover, while 
the Board acknowledges that the September 1993 VA examination 
was conducted in connection with left shoulder and left knee 
claims, the report of this examination does reference that 
the veteran's past medical history was negative (except for 
the left shoulder and left knee complaints reported by the 
examiner).  Further, the Board notes that the veteran did not 
reference any right knee disorder when he filed a claim for 
VA compensation benefits for various other disorders in March 
1993, thus suggesting that the veteran himself did not at 
that time believe that he was suffering from right knee 
symptomatology related to his military service.  

It appears that the first post-service medical evidence of a 
right knee disorder was not until September 1994 when the 
veteran injured his right knee after stepping off a curb.  
The lack of medical evidence of continuing right knee 
symptomatology from discharge from service in March 1993 to 
September 1994 and the medical evidence suggesting that the 
September 1994 injury was due to stepping off a curb leads 
the Board to conclude that there is simply no medical 
evidence of a nexus between the veteran's current right knee 
disorder and his military service.  Assuming the veteran's 
assertions regarding inservice right knee problems to be 
true, and assuming the credibility of the service medical 
records submitted by the veteran, without medical evidence of 
a continuity of symptomatology the Board must conclude that 
any right knee problems during service were acute, that such 
inservice problems resolved without leaving residual chronic 
disability, and that the current right knee disorder is 
related to a post-service injury.  

The Board stresses here that in order for a claim to be well-
grounded, there must be medical evidence of a nexus to 
service.  Caluza.  Lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 
section 5107(a).  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  By 
this decision, the Board is informing the veteran that 
competent medical evidence of causation is required to render 
his claim well-grounded.  38 U.S.C.A. § 5103(a); Robinette v. 
Brown, 8 Vet.App. 69 (1995).



ORDER

Although new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for right knee disability, the claim is not well-
grounded.  The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

